Case 1:20-cv-01612-DDD-KLM Document 1-3 Filed 06/04/20 USDC Colorado Page 1 of 12




                         EXHIBIT C
Case 1:20-cv-01612-DDD-KLM Document 1-3 Filed 06/04/20 USDC Colorado Page 2 of 12




                                                           DATE FILED: May 1, 2020 8:45 AM
    District Court, City and County of Denver, Colorado    FILING ID: A787F1806BFEB
    1437 Bannock Street                                    CASE NUMBER: 2020CV31518
    Denver, Colorado 80202


    TIMOTHY BARLOW, individually and
    on behalf of all others similarly situated,

           Plaintiff,

    v.

    WESTIN DIA OPERATOR, LLC, a Delaware
    limited liability company,

           Defendant.                                           COURT USE ONLY


    David H. Miller, Atty Reg. 8405
    Adam M. Harrison, Atty Reg. 50553                      Case No:
    THE SAWAYA & MILLER LAW FIRM
    1600 Ogden Street                                      Division:
    Denver, Colorado 80218
    Phone: (303) 551-7691
    Facsimile: (303) 303-7102
    DMiller@sawayalaw.com
    AHarrison@sawayalaw.com
    Attorneys for Barlow



                   INDIVIDUAL AND CLASS ACTION COMPLAINT


          The Plaintiff, Timothy Barlow (“Barlow”), on behalf of himself and all others
   similarly situated, by and through the undersigned counsel from the Sawaya & Miller Law
   Firm, pursuant to Article XVIII, Section 15 of the Colorado Constitution, the Colorado
   Wage Act, C.R.S. § 8-4-101 et seq., the prior Colorado Minimum Wage Orders, 7 C.C.R.
   1103-1 (2019), and the current Colorado Overtime and Minimum Pay Standards Order, 7
   C.C.R. 1103-1 (2020) (collectively, “Colorado Wage and Hour Law”), as his Individual

                                                  1
Case 1:20-cv-01612-DDD-KLM Document 1-3 Filed 06/04/20 USDC Colorado Page 3 of 12




   and Class Action Complaint against the Defendant, Westin DIA Operator, LLC, a
   Delaware company (“Westin”), states as follows:

                                    NATURE OF THE CASE

   1.    Barlow, individually and on behalf of all other employees who were subject to
   Westin’s illegal wage and hour policies alleged herein (“the Class Members”), alleges that
   Westin violated Colorado Wage and Hour Law by: (1) failing to pay Barlow and the Class
   Members the applicable Colorado minimum wage rates; and (2) by taking approximately
   25% of Barlow’s and the Class Members’ gratuities.

   2.      Prior to August 1, 2019, Colorado Wage and Hour Law permitted an employer to
   take part of “presents, tips or gratuities” (referred to herein as “gratuities”) only if the
   employer “post[ed] in his or her place of business in a conspicuous place a printed card, at
   least twelve inches by fifteen inches in size, containing a notice to the general public in
   letters at least one-half inch high that all presents, tips, or gratuities given by any patron of
   said business to an employee thereof are not the property of said employee but belong to
   the employer.” C.R.S. § 8-4-103(6) (2018).

   3.    On August 1, 2019, Colorado Wage and Hour Law was changed to prohibit
   employers from taking any part of employees’ gratuities, regardless of whether they posted
   any notice to the public. C.R.S. § 8-4-103(6) (2019).

   4.     Under Colorado Wage and Hour Law, it is unlawful for an employer to take “tips
   or gratuities intended for employees in violation of the Colorado Wage Act.” 7 C.C.R.
   1103-1 Rule 6.1 (2020); 7 C.C.R. 1103-1:10 (2019). It is unlawful for an employer to make
   any wage deductions except for those explicitly enunciated in the Colorado Wage Act.
   C.R.S. § 8-4-105.

   5.     During the period relevant to this case, Westin paid its employees less than the
   Colorado minimum wage rates that were in effect throughout the period. For example,
   Barlow currently receives a base wage of $6.20 per hour instead of the $12.00 per hour
   mandated under Colorado Wage and Hour Law. Westin’s failure to pay minimum wages
   to Barlow and the Class Members violates Colorado Wage and Hour Law.

   6.      During the period relevant to this case, Westin had a policy or practice of taking
   approximately 25% of the gratuities intended for Barlow and the Class Members, which it
   branded as “service charges.” Westin’s taking of Barlow’s and the Class Members’
   gratuities is another violation of Colorado Wage and Hour Law.

   7.     Barlow alleges that Westin’s violations of Colorado Wage and Hour Law were
   willful.

                                                  2
Case 1:20-cv-01612-DDD-KLM Document 1-3 Filed 06/04/20 USDC Colorado Page 4 of 12




   8.     Barlow seeks declaratory and injunctive relief, back minimum wages, back wages,
   statutory penalties, reasonable attorney’s fees and costs for himself and the Class Members.

                                            PARTIES

   9.     Barlow is a Colorado resident whose attorneys, the Sawaya & Miller Law Firm, are
   located at 1600 Ogden Street, Denver, Colorado 80218. Barlow is a current employee of
   Westin who seeks to represent a Class consisting of dozens of employees who were and
   currently are subject to Westin’s illegal wage and hour policies.

   10.    Defendant Westin is a Delaware corporation that is primarily involved in the
   hospitality business. Westin does business in the State of Colorado primarily out of its hotel
   located at the Denver International Airport (“DIA”) at 8300 Pena Boulevard, Denver,
   Colorado 80249 (“the Hotel”). Westin’s registered agent, C T Corporation System, is
   located at 7700 E. Arapahoe Road, Suite 220, Centennial, Colorado 80112.

                                JURISDICTION AND VENUE

   11.   Barlow hereby incorporates the allegations in each of the foregoing paragraphs as
   though fully set forth herein.

   12.    This Court has original jurisdiction over this civil action pursuant to Article 6 § 9(1)
   of the Colorado Constitution.

   13.    Defendant Westin’s primary place of business in Colorado is its Hotel at DIA,
   located at 8300 Pena Boulevard, Denver, Colorado 80249, which is in this District.

   14.   The facts and circumstances giving rise to this Complaint occurred in the State of
   Colorado, primarily within this District.

   15.     Venue is proper under C.R.C.P. 98(c) because Westin’s primary place of business
   is located in Denver, and the Defendant may be found in this District.

                                  FACTUAL ALLEGATIONS

                                  A. GENERAL ALLEGATIONS

   16.   Barlow hereby incorporates the allegations in each of the foregoing paragraphs as
   though fully set forth herein.

   17.    Westin is a Delaware company that is primarily involved the hospitality business.

   18.    Westin’s primary place of business in Colorado is the Hotel located next to DIA.

                                                 3
Case 1:20-cv-01612-DDD-KLM Document 1-3 Filed 06/04/20 USDC Colorado Page 5 of 12




   19.   As a company engaged in providing public accommodations, Westin is a part of
   Colorado’s service industry.

   20.     As a company that prepares and offers food and beverages for sale, Westin is also
   part of Colorado’s food and beverage industry.

   21.     At all times during the period from May 1, 2017 to the present (“the Relevant
   Period”), Westin was engaged in a business where the custom prevailed of the giving of
   tips or gratuities by patrons to employees.

   22.    During the Relevant Period, Westin employed dozens of individuals at the Hotel in
   customarily-tipped positions including bellhops, luggage handlers, servers, banquet
   servers, and room service personnel (“the Class Members”).

   23.   At all times during the Relevant Period, Barlow and the other Class Members were
   engaged in occupations in which they customarily and regularly received more than $30.00
   per month in gratuities.

   24.   Barlow was hired by Westin to work as a Service Express Attendant (i.e., bellhop)
   on November 19, 2015. Barlow is currently employed by Westin in that position.

   25.   During the Relevant Period, Westin employed more than 20 employees as Service
   Express Attendants, and employed dozens of other Class Members throughout the Hotel.

   26.    Barlow was and is an hourly employee who is currently paid a base wage of $6.20
   per hour.

   27.   On information and belief, all of the Class Members are hourly employees.

   28.   Throughout the Relevant Period, Barlow generally worked (and still works) 40 to
   42 hours per week for Westin.

   29.   At all times during the Relevant Period, Westin had a policy or practice of paying
   Barlow and the Class Members a base hourly wage that was below the applicable minimum
   wages, and even below Colorado’s tipped minimum wages.

   30.  During the period from April 27, 2017 to December 31, 2017, the Colorado
   minimum wage was $9.30 per hour. Colorado’s tipped minimum wage was $6.28 per hour.

   31.  During the period from January 1, 2018 to December 31, 2018, the Colorado
   minimum wage was $10.20 per hour. The tipped minimum wage was $7.18 per hour.



                                              4
Case 1:20-cv-01612-DDD-KLM Document 1-3 Filed 06/04/20 USDC Colorado Page 6 of 12




   32.   During the period from January 1, 2019 to December 31, 2019, the Colorado
   minimum wage was $11.10 per hour. Colorado’s tipped minimum wage was $8.08 per
   hour.

   33.     During the period from January 1, 2020 to the date on which this Complaint was
   filed, the Colorado minimum wage was $12.00 per hour and Colorado’s tipped minimum
   wage was $8.98 per hour.

   34.    At all times during the Relevant Period, due to its common policy or practice
   applicable to all Class Members, Westin paid Barlow and the Class Members less than
   Colorado’s applicable wage rates. During every work week in 2017 through the present,
   Westin paid them less than the applicable tipped minimum wage: less than $6.28 per hour
   in 2017, less than $7.18 per hour in 2018, less than $8.08 in 2019, and less than $8.98 per
   hour in 2020.

   35.   Barlow estimates that he worked approximately 6,552 hours for hourly rates that
   were below the applicable minimum wages during the Relevant Period.

   36.     On information and belief, all of the other Class Members also worked for hourly
   rates that were below the minimum wages during all of the hours that they worked for
   Westin during the Relevant Period.

   37.   At all times during the Relevant Period, Westin had a policy or practice of taking a
   percentage of the “service charges” paid to Barlow and the other Class Members.

   38.    On information and belief, the “service charges” were gratuities that Westin patrons
   intended for Barlow and the other Class Members.

   39.   Westin’s current policy or practice is to take approximately 25% of the gratuities
   earned by Barlow and the Class Members.

   40.    Barlow is not currently in possession of the information necessary to determine the
   precise amounts of gratuities that were taken from him and the other Class Members during
   the Relevant Period. That information is in the sole possession of Westin. Based on his
   knowledge and experience, Barlow believes that Westin took many thousands of dollars
   from the Class Members.

   41.   On April 13, 2020, Barlow sent a letter with the subject “Demand for Wages” to
   Westin, explaining that Westin violated Colorado Wage and Hour Law by failing to pay
   minimum wages and by deducting money from gratuities, and demanding the minimum
   wages and wages due to himself and the other Class Members.


                                               5
Case 1:20-cv-01612-DDD-KLM Document 1-3 Filed 06/04/20 USDC Colorado Page 7 of 12




   42. Westin received Barlow’s Demand but refused to pay Barlow and the other Class
   Members the amounts that were due to them under Colorado Wage and Hour Law.

   43.    At all times relevant to this Complaint, Westin was aware, or should have been
   aware, of the requirements of Colorado Wage and Hour Law but failed to pay Barlow and
   the Class Members the applicable minimum wages and deducted money from Barlow’s
   and the Class Members’ gratuities. As such, Westin’s actions towards Barlow and the Class
   Members were “willful” as defined by Colorado Wage and Hour Law.

                                  B. CLASS ALLEGATIONS

   44.   Barlow hereby incorporates the allegations in each of the foregoing paragraphs as
   though fully set forth herein.

   45.    In addition to bringing his claims individually, Barlow also brings this case as a
   class action under C.R.C.P. 23 on behalf of the following Class:

                All individuals who worked for Westin in customarily-tipped positions from
                May 1, 2017 to the present.

   46.   The Class satisfies the prerequisites and requirements of C.R.C.P. 23 because:

             a. The Class consists of dozens of employees. Joinder of all such employees is
                impracticable;

             b. There are questions of law and fact that are common to the Class, which
                questions predominate over issues affecting only individual Class Members,
                including whether:

                    i. Whether Westin had a policy or practice of paying Class Members
                       less than the Colorado minimum wage;

                   ii. Whether Westin had a policy or practice of paying Class Members
                       less than Colorado’s tipped minimum wage;

                   iii. Whether Westin improperly deducted money from the Class
                        Members’ gratuities (wages);

                   iv. Whether Westin’s policies or practices violated Colorado Wage and
                       Hour Law;

                   v. Whether Westin’s policies or practices generally harmed Class
                      Members;

                                              6
Case 1:20-cv-01612-DDD-KLM Document 1-3 Filed 06/04/20 USDC Colorado Page 8 of 12




                    vi. Whether Westin’s actions were willful as defined by Colorado Wage
                        and Hour Law; and

                   vii. Whether Westin has any defenses for its creation and use of such
                        illegal policies or practices;

             c. Barlow’s claims are typical of the Class Members’ claims because he was
                subject to Westin’s policies or practices of paying less than Colroado’s
                minimum wage rates and he had money deducted from his gratuities; and

             d. Barlow will fairly and adequately protect the interests of the Class. He has
                retained counsel that is experienced in wage and hour class litigation. Barlow
                and his counsel are free from any conflicts of interest that might prevent them
                from pursuing this action on behalf of the Class.

   47.    The prosecution of this case as a class action is superior to other methods of
   adjudication. The prosecution of separate actions by individual Class Members would
   create a risk of inconsistent or varying adjudications which would establish incompatible
   standards of conduct for Westin. Adjudications with respect to individual Class Members
   would as a practical matter be dispositive to the interests of the other Class Members or
   substantially impair or impede their ability to protect their interests. Moreover, Westin has
   acted on grounds generally applicable to the Class.

   48.    On information and belief, no Class Member has expressed an interest in controlling
   the prosecution of a separate action or commenced their own litigation.

                                           COUNT I:

                    FAILURE TO PAY MINIMUM WAGES IN VIOLATION OF
                           COLORADO WAGE AND HOUR LAW

                                  Colo Const. Art. XVIII § 15
                                    C.R.S. § 8-4-101 et seq.
                                       7 C.C.R. 1103-1

   49.   Barlow hereby incorporates the allegations in each of the foregoing paragraphs as
   though fully set forth herein.

   50.   At all times during the Relevant Period, Westin was an “employer” covered by
   Colorado Wage and Hour Law. C.R.S. § 8-4-101(6); 7 C.C.R. 1103-1:1, 1:2 (2019); 7
   C.C.R. 1103-1 Rule 1.6 (2020).


                                                7
Case 1:20-cv-01612-DDD-KLM Document 1-3 Filed 06/04/20 USDC Colorado Page 9 of 12




   51.    At all times during the Relevant Period, Westin was part of Colorado’s “Retail and
   Service” industry and Colorado’s “Food and Beverage” industry, as defined under 7 C.C.R.
   1103-1:2 (2019).

   52.   At all times during the Relevant Period, Barlow and the Class Members were
   “employees” of Westin under Colorado Wage and Hour Law. C.R.S. § 8-4-101(5); 7
   C.C.R. 1103-1:1 (2019); 7 C.C.R. 1103-1 Rule 1.5 (2020).

   53.    At all times during the Relevant Period, Westin, Barlow, and the Class Members
   were engaged in businesses where the custom prevailed of the giving of gratuities by
   patrons to employees. C.R.S. § 8-4-103(6) (2018); C.R.S. § 8-4-103(6) (2019).

   54.    At all times during the Relevant Period, Barlow and the Class Members were
   “tipped employees” as defined by Colorado Wage and Hour Law. 7 C.C.R. 1103-1:2
   (2019); 7 C.C.R. 1103-1 Rule 1.10 (2020).

   55.   Under Colorado Wage and Hour Law, Westin was required to pay Barlow and the
   Class Members minimum wage rates of: $9.30 per hour for the hours they worked in 2017;
   $10.20 per hour for the hours they worked in 2018; $11.10 per hour for the hours they
   worked during 2019; and $12.00 per hour for the hours they worked in 2020.

   56.    Westin violated Colorado Wage and Hour Law by paying Barlow and the Class
   members less than $9.30 per hour for the hours they worked in 2017, less than $10.20 per
   hour for the hours they worked in 2018, less than $11.10 per hour for the hours they worked
   during 2019, and less than $12.00 per hour for the hours they worked in 2020.

   57.    Because Westin was aware, or should have been aware, of the requirements of
   Colorado Wage and Hour Law at all times during the Relevant Period, the Defendant’s
   violations were willful.

   58.    Due to Westin’s failure to pay minimum wages, Barlow and the other Class
   Members are entitled to back wages representing the difference between the Colorado
   minimum wage and the illegal base rates they were paid – a current difference of $5.75 per
   hour – plus statutory penalties, reasonable attorney’s fees, and the costs of this litigation.
   C.R.S. §§ 8-4-103, 8-4-109, 8-4-110.

   59.    Barlow estimates that he worked approximately 6,552 hours for Westin during the
   relevant period. He is therefore entitled to unpaid minimum wages of at least $37,674.00,
   plus penalties, reasonable attorney’s fees, and costs. The other Class Members are entitled
   to similar amounts.



                                                 8
Case 1:20-cv-01612-DDD-KLM Document 1-3 Filed 06/04/20 USDC Colorado Page 10 of 12




                                            COUNT II:

             WAGE THEFT IN VIOLATION OF COLORADO WAGE AND HOUR LAW

                                        C.R.S. § 8-4-105
                                 7 C.C.R. 1103-1 Rule 6.1 (2020)
                                   7 C.C.R. 1103-1:10 (2019).

   60.   Barlow hereby incorporates the allegations in each of the foregoing paragraphs as
   though fully set forth herein.

   61.   Colorado Wage and Hour Law requires employers to make prompt payment of all
   wages due to employees. C.R.S. § 8-4-103.

   62.    The Colorado Wage Act prohibits employers from deducting any amounts from
   employees’ wages except in very limited circumstances that are not present in this case.
   C.R.S. § 8-4-105.

   63.    At all times during the Relevant Period, Westin had a policy or practice of taking
   part of the gratuities it labeled as “service charges” from Barlow and the Class Members.
   Westin currently takes approximately 25% of such gratuities.

   64.     Westin’s taking of Barlow’s and the Class Members’ gratuities constitutes wage
   theft in violation of Colorado Wage and Hour Law. See C.R.S. § 8-4-105.

   65.     Prior to August 1, 2019, the Colorado Wage Act permitted an employer to take part
   its employees’ gratuities only if the employer “post[ed] in his or her place of business in a
   conspicuous place a printed card, at least twelve inches by fifteen inches in size, containing
   a notice to the general public in letters at least one-half inch high that all presents, tips, or
   gratuities given by any patron of said business to an employee thereof are not the property
   of said employee but belong to the employer.” C.R.S. § 8-4-103(6) (2018).

   66.     At no time during the Relevant Period did Westin post a public notice to its patrons
   that the “service charges” were “not the property of [the Class Members] but belong[ed] to
   the employer.” See C.R.S. § 8-4-103(6) (2018). Therefore, Westin’s taking of the Class
   Members’ gratuities prior to August 2019 violated Colorado Wage and Hour Law.

   67.    On August 1, 2019, the Colorado Wage Act was amended to prohibit employers
   from taking any part of employees’ gratuities, regardless of whether they posted any notice
   to the public. C.R.S. § 8-4-103(6) (2019). Nevertheless, Westin continued its policy or
   practice of taking 25% of gratuities it labeled as “service charges” after August 2019.


                                                  9
Case 1:20-cv-01612-DDD-KLM Document 1-3 Filed 06/04/20 USDC Colorado Page 11 of 12




   68.    Under Colorado Wage and Hour Law, it is unlawful for an employer to take “tips
   or gratuities intended for employees in violation of the Colorado Wage Act.” 7 C.C.R.
   1103-1 Rule 6.1 (2020); 7 C.C.R. 1103-1:10 (2019). Westin’s policy or practice of taking
   25% of the Class Members’ gratuities violated this prohibition.

   69.    Because Westin was aware, or should have been aware, of the requirements of
   Colorado Wage and Hour Law at all times during the Relevant Period, the Defendant’s
   violations were willful.

   70.    Barlow is not currently in possession of the information necessary to determine the
   precise amounts of gratuities that were taken, but he believes Westin took many thousands
   of dollars from him and the other Class Members.

   71.    Because Westin improperly took Barlow’s and the Class Members’ wages, Barlow
   and the Class Are entitled to back wages in the amount of all gratuities that were taken,
   plus statutory damages, reasonable attorney’s fees, and the costs of this litigation.

                                  PRAYER FOR RELIEF

          WHEREFORE, the Plaintiff, individually and on behalf of all of the Class Members,
   respectfully asks that the Court enter judgment against the Defendant and award the
   Plaintiff and the Class Members:

         A. Certification of this case as a class action under C.R.C.P. 23, appointment of
            Barlow as class representatives and the undersigned attorneys from the Sawaya
            & Miller Law Firm as class counsel, and notice of this action to all Class
            Members;

         B. A declaratory judgment condemning the Defendant’s willful violations of
            Colorado Wage and Hour Law;

         C. A preliminary injunction prohibiting the Defendant from continuing its illegal
            wage and hour policies and practices;

         D. A permanent injunction prohibiting the Defendant from continuing its illegal
            wage and hour policies and practices;

         E. Back minimum wages reflecting the difference between Colorado’s minimum
            wages and the base wage rates paid to the Plaintiff and the Class Members;

         F. Back wages reflecting the entire amounts that the Defendant deducted from the
            Plaintiff’s and the Class Members’ gratuities;

                                              10
Case 1:20-cv-01612-DDD-KLM Document 1-3 Filed 06/04/20 USDC Colorado Page 12 of 12




         G. All applicable statutory penalties provided under Colorado Wage and Hour Law;

         H. Service payments to the Plaintiff for his services to the Class Members;

         I. The Plaintiff’s and the Class Members’ reasonable attorney’s fees;

         J. The costs of this action;

         K. An order requiring the Defendants to pay the costs of administering any and all
            payments awarded to the Class Members by the Court; and

         L. Any other and further relief that may be equitable and just.

                                                   Respectfully submitted,

                                                   /s/ Adam M. Harrison
                                                   _____________________________
                                                   Adam M. Harrison
                                                   David H. Miller
                                                   THE SAWAYA & MILLER LAW FIRM
                                                   1600 Ogden Street
                                                   Denver, Colorado 80218
                                                   Phone: 303.551.7691
                                                   Fax: 303.832.7102
                                                   E-mail: aharrison@sawayalaw.com
                                                   dmiller@sawayalaw.com


                                                   Attorneys for Timothy Barlow
                                                   individually and on behalf of all others
                                                   similarly situated




                                              11
